DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 14, 2022 was filed before the mailing date of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an Examiner’s statement of reasons for allowance:

With regard to independent claim 1, the closest prior art of record is Wei, QingYun, U.S. Patent No. 10,779,162.  Similar to claim 1, the invention in Wei discloses a process for providing access to a wireless computing network (e.g., a Wi-Fi network) to a new/unknown wireless device, by distributing to the new device “secret information” (credential(s) for connecting to the wireless network, such as a Wi-Fi password).  The secret information can be provisioned to the new device (analogous to the “target computing device” in claim 1 of the instant application) from another wireless device already connected to the wireless network, such as a smart speaker device capable of receiving vocal input (analogous to the “source computing device” in claim 1 of the instant application).  However, the invention in Wei achieves this by having the target computing device present a digital certificate to the source computing device, and subsequently enables authorization by generating a master-session key which is then used to transmit network login information to the target computing device from the source computing device.  This is distinct form the requirements of claim 1 of the instant application, wherein connectivity is achieved by the target computing device providing its public key to the source computing device, and the source computing device subsequently using that public key to provide a token to the target computing device, said token being vocally uttered back to the source computing device by a user of the target computing device (“receiving, by the source computing device, a confirmation message of vocal type comprising an utterance of the verification token in response to the verification message”).  Moreover, the invention of Wei utilizes the 

Independent claim 8 is allowable for the same distinction(s) articulated above with regard to claim 1, as claim 8 is directed to a similar process, with steps being performed by the “target computing device” rather that the “source computing” device as in claim 1.  Independent claim 15 is allowable for the same distinction(s) articulated above with regard to claim 1, as claim 15 is merely directed to a device (machine) for implementing the process of claim 1.  

Claims 2-7, 9-14, and 16-20 are each dependent from one of claims 1, 8, or 15, and are therefore allowed under the same rationale.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Guo, et al., U.S. Pub. No. 2021/0368559
Sarkar, et al., U.S. Pub. No. 2014/0046664

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, 




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
February 26, 2022